_____________

                                  No. 95-4073NE
                                  _____________

Victor Day,                             *
                                        *
                   Appellant,           *
                                        *     Appeal from the United States
     v.                                 *     District Court for the District
                                        *     of Nebraska.
Board of Regents of the                 *
University of Nebraska;                 *     [PUBLISHED]
Pill Soon Song, *
                                        *
                   Appellees.           *
                                  _____________

                           Submitted:    May 13, 1996

                             Filed: May 22, 1996
                                 _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                              _____________


PER CURIAM.


     Victor Day appeals the district court's grant of summary judgment in
Day's civil rights action.      Day v. Board of Regents, 911 F. Supp. 1228 (D.
Neb. 1995).    Day contends the University of Nebraska's decision to pay him
less than other professors in his department was age-based and deprived him
of an array of constitutional rights.       Having carefully reviewed the record
and the parties' briefs, we conclude Day is not entitled to relief.
Because the controlling law is clear, our review satisfies us that an
opinion would have no precedential value.       Accordingly, we affirm without
further discussion.     See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.